Citation Nr: 0901666	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-16 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
September 21, 2004, for Type II Diabetes Mellitus, and in 
excess of 20 percent thereafter. 

2.  Entitlement to a rating in excess of 20 percent for 
degenerative osteoarthritis of the lumbosacral spine 
(hereinafter "lumbar spine").

3.  Entitlement to a rating in excess of 10 percent for left 
shoulder impingement syndrome (hereinafter "left 
shoulder").

4.  Entitlement to a rating in excess of 10 percent for 
hypertension.

5.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left upper extremity.

6.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.

7.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1965 and from October 1965 to December 1983.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision 
prepared by the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO) for the 
Montgomery, Alabama, RO, which awarded service connection for 
peripheral neuropathy of the left upper extremity and 
bilateral lower extremities with separate 10 percent ratings 
effective September 2004.  The same decision also continued a 
20 percent rating for the lumbar spine, 10 percent for the 
left shoulder, 10 percent for hypertension, and 10 percent 
for diabetes mellitus.

In a July 2008 rating decision, the RO awarded an increased 
20 percent rating for the service connected diabetes mellitus 
effective September 2004.  As the veteran is presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and less than the maximum benefit available was awarded, his 
claim remains in controversy.  See AB v. Brown, 6 Vet. App. 
35 (1993).
 
In the veteran's May 2006 substantive appeal, he requested a 
local hearing before a Decision Review Officer (DRO).  The 
hearing was scheduled for June 2008.  Prior to the hearing, 
the veteran postponed the hearing in order to obtain 
additional evidence.  In response to the July 2008 
supplemental statement of the case (SSOC), the veteran 
indicated that he was waiving the 60-day waiting period and 
asked that his case be certified immediately to the Board for 
consideration.  As such, the Board finds there are no 
outstanding hearing requests of record. 


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Prior to September 21, 2004, the veteran's diabetes 
mellitus was manageable by restricted diet only.  

3.  From September 21, 2004, the veteran's diabetes mellitus 
Type II has required oral hypoglycemic agent and restricted 
diet.  At no time has the diabetes mellitus required the use 
of insulin or a regulation of activities.  

4.  The veteran's lumbar spine disability has not been 
productive of forward flexion of the thoracolumbar spine to 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine at any time over the appeal period.

5.  The veteran's left shoulder disability has been 
productive of no more than mild pain with use.  There has 
been no objective evidence of limitation of motion of the arm 
at the shoulder level, favorable ankylosis of the 
scapulohumeral articulation, malunion of or recurrent 
dislocation of the humerus, or nonunion or dislocation of the 
clavicle or scapula at any time over the appeal period.
6.   The veteran's hypertension requires continuous 
medication for control; however, at no time over the appeal 
period has his diastolic pressure been predominantly 110 or 
more, or systolic pressure predominantly 200 or more.

7.  The veteran's peripheral neuropathy of the left upper 
extremity has not been productive of symptomatology 
consistent with moderate incomplete paralysis of the ulnar 
nerve at any time from the initial grant of service 
connection.

8.  The veteran's peripheral neuropathy of the left lower 
extremity has not been productive of symptomatology 
consistent with moderate incomplete paralysis of the sciatic 
nerve at any time from the initial grant of service 
connection.

9.  The veteran's peripheral neuropathy of the right lower 
extremity has not been productive of symptomatology 
consistent with moderate incomplete paralysis of the sciatic 
nerve at any time from the initial grant of service 
connection.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
prior to September 21, 2004, for Type II diabetes mellitus 
and in excess of 20 percent thereafter, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.119, Diagnostic Code 7913 (2008).

2.  The criteria for an evaluation in excess of 20 percent 
for the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 
5010-5242 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for the left shoulder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, 
Diagnostic Codes 5003, 5022, 5200-5203 (2008).

4.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 
7101 (2008).

5.  The criteria for an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left upper extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8516 (2008).

6.  The criteria for an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 (2008).

7.  The criteria for an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim and inform the veteran as to what 
parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. § 3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

By way of correspondence sent to the veteran in August 2004, 
VA complied with notification responsibilities pertaining to 
the veteran's original claims for service connection for 
peripheral neuropathy of the left upper and bilateral lower 
extremities and the claims for higher ratings for the lumbar 
spine, hypertension, diabetes mellitus, and left shoulder.  
This letter notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claims, and identified the veteran's duties in obtaining 
information and evidence to substantiate his claims.  

Service connection for peripheral neuropathy of the left 
upper and bilateral lower extremities was awarded in the 
November 2004 rating decision.  The claims on appeal with 
respect to these issues arise from the veteran's disagreement 
with the initial disability evaluations assigned following 
the grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Regardless, an additional VCAA 
letter was issued to the veteran in September 2005, which 
notified him that he should submit evidence showing that his 
service connected disabilities had increased in severity.  

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The veteran's lay assertions 
of effects of the service-connected disabilities on 
employment and his daily life, indicate an awareness of the 
evidence necessary to substantiate the claims for higher 
evaluations and no further analysis in that regard is 
necessary.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
veteran's service medical records, post service VA treatment 
records, and reports of VA examination.  The veteran has not 
identified any other pertinent evidence which has not been 
obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Rating Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  Where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

However, separate ratings may be assigned for separate 
periods of time based on the facts found.  This practice is 
known as "staged" ratings."  Fenderson v. West, 
12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 
21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

I.  Diabetes Mellitus

The veteran contends that his service-connected diabetes 
mellitus warrants a rating in excess of 10 percent disabling 
prior to September 21, 2004, and in excess of 20 percent 
thereafter.  Service connection for diabetes mellitus was 
awarded in a July 2002 rating decision and a 10 percent 
rating assigned effective June 2001.  

The veteran filed the instant increased rating claim in 
August 2004.  The 10 percent rating was continued in a 
November 2004 rating decision.  The veteran disagreed with 
the continued 10 percent rating and initiated the instant 
appeal.  In July 2008, the RO awarded an increased 20 percent 
rating effective September 21, 2004.  The claim remains in 
appellate status.  AB, 6 Vet. App. At 38.

As an initial matter the Board notes that the veteran 
receives separate ratings for peripheral neuropathy of the 
left upper extremity and bilateral lower extremities 
associated with diabetes mellitus.  Thus, any symptomatology 
related to those disorders cannot be considered in the 
assignment of the rating for diabetes mellitus.  See 
38 C.F.R. § 4.14 (the evaluation of the same disability under 
various diagnoses is to be avoided).

Prior to September 21, 2004, the veteran's diabetes mellitus 
was rated as 10 percent disabling under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Under this code section, a 10 percent 
rating is assigned for diabetes mellitus manageable by 
restricted diet only.  From September 21, 2004, the veteran's 
diabetes mellitus has been assigned a 20 percent rating for 
diabetes mellitus requiring insulin and restricted diet, or 
hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119.

A 40 percent rating is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  Id.  A 60 percent rating is assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits a diabetic car providers, 
plus complications that would not be compensated if 
separately evaluated.  Id.  A 100 percent rating is assigned 
for diabetes mellitus requiring more than one daily injection 
of insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would not be compensated if separately evaluated.  Id.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for the veteran's 
diabetes mellitus prior to September 21, 2004, and in excess 
of 20 percent thereafter.  

In this regard, prior to September 21, 2004, the objective 
medical evidence of record shows the veteran's diabetes 
mellitus was managed by restricted diet only.  
Upon VA examination in September 2004, the veteran indicated 
that he visited his provided very four months.  He managed 
his diabetes with diet and regular exercise.  He was not 
taking any oral hypoglycemic agents as of that date 
(September 11, 2004).  

While the RO assigned September 21, 2004, as the effective 
date for the award of the 20 percent, VA outpatient records 
show that Metformin 500 milligram daily was actually first 
prescribed on September 24, 2004.  From that date, the 
veteran's diabetes mellitus has been managed by oral 
hypoglycemic agents, to include Metformin and Glyburide, and 
restricted diet.  At not time has his diabetes mellitus 
required insulin or a regulation of activities.

VA outpatient treatment records dated between 2004 and 2008 
show the veteran's diabetes mellitus remained in control with 
the addition of oral hypoglycemic agents.  The veteran also 
followed a restricted diet.  Exercise was encouraged to 
manage the veteran's weight and diabetic health.  

While VA outpatient treatment records dated in May 2007 show 
the veteran had mild hypertensive/diabetic retinopathy, this 
was not found upon VA examination in June 2008.

During examination in June 2008, the veteran endorsed 
polyuria dependent upon liquids drank.  He had nocturia three 
times per night.  He denied episodes of hypoglycemia or 
ketoacidosis.  The veteran's blood glucose ranged from 85 to 
250.  His weight was stable.  There was no impairment in 
bowel or bladder function.  The veteran continued to use 
Glyburide and Metformin.  He denied the use of insulin.  He 
saw his diabetic provider every three to four months.  He had 
no regulations of activities.  The veteran denied 
hospitalization. 

In sum, based on the evidence delineated above, an evaluation 
in excess of 10 percent prior to September 21, 2004, to 
include additional "staged" ratings, is not warranted 
because the evidence does not show symptomatology consistent 
with diabetes mellitus requiring anything other than 
restricted diet only.  An evaluation in excess of 20 percent 
from September 21, 2004, is also not warranted as the 
evidence does not show that the diabetes mellitus required 
either the use of insulin or a regulation of activities.  
38 C.F.R. § 4.71a; See Hart, supra.  

Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  In 
reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).   

II.  Lumbar Spine

The veteran maintains that a rating in excess of 20 percent 
is warranted for his lumbar spine due to increased pain, an 
inability to sit or stand for long periods of time, and a 
feeling that his lumbar spine has locked in place.

The veteran's lumbar spine has been assigned a 20 percent 
rating under Diagnostic Codes 5010 and 5242.  Traumatic 
arthritis, Diagnostic Code 5010, is evaluated under the same 
rating criteria as degenerative arthritis under Diagnostic 
Code 5003.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.

The General Rating Formula for Diseases and Injuries of the 
Spine, under which Diagnostic Code 5242 falls, provides a 20 
percent disability rating for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a. 

A 40 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of 
entire spine.  Id.

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

As an initial matter, the Board has found no evidence of 
intervertebral disc syndrome to warrant an increased rating 
under either the General Rating Formula for Disease and 
Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome based on incapacitating 
episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The 
Board has also considered whether a separate disability 
rating would be appropriate for neurological findings 
appropriate to the site of the lumbar strain under the 
diagnostic codes pertinent to rating neurological disorders; 
however, other than peripheral neuropathy, which has been 
attributed to the service connected Type II diabetes 
mellitus, neurological, sensory, and motor examinations have 
been normal.  The veteran also denied any bowel or bladder 
dysfunction associated with his lumbar spine disorder.

The pertinent evidence is as follows.  VA outpatient 
treatment records dated between 2003 and 2004 show treatment 
for low back pain.  There were mild muscle spasms of the low 
back noted in April 2004; however, this was not appreciated 
upon VA examination in September 2004.

At that time, the veteran complained of pain worse with 
bending and rotating.  This was relieved with Aleve.  He 
denied any falls as a result of the pain.  The veteran 
presented with a subjective report of an additional 15 
percent loss of function with repetitive use.  Physical 
examination showed no abnormal curvature of the spine.  

The veteran was able to flex forward to 90 degrees without 
pain.  He had 20 degrees of extension before he developed 
pain.  The veteran had 30 degrees of left lateral flexion and 
only 20 degrees of right lateral flexion before pain began.  
He had negative straight leg raising bilaterally.  Deep 
tendon reflexes were 2+ bilaterally.  Strength was 5/5.  
Sensation was intact.  Radiculopathy was not appreciated upon 
examination.  The examiner indicated the veteran had only 
mild disability secondary to pain with only minimal loss of 
function.

VA outpatient treatment records dated between 2005 and 2008 
were sparse for complaints referable to the low back.  In 
February 2008, he complained of low back pain.  There were no 
neurological deficits noted.   

Upon VA examination in June 2008, the peripheral nerves 
examiner found no evidence of radiculopathy of the lumbar 
spine.  The VA spine examiner indicated the veteran reported 
occasional use of a back corset.  The veteran complained of 
pain alleviated by rest.  The veteran denied any 
hospitalization.  He also denied incontinence and bowel 
impairment.  The veteran reported decreased motion, 
stiffness, and spasm.  He denied fatigue and weakness.  Pain 
was said to radiate to the left leg.  He reported daily 
flare-ups of pain lasting hours alleviated by rest.  The 
veteran subjectively reported a 75 percent functional 
impairment during flare-pups. 

Physical examination was negative for spasms, atrophy, 
guarding, tenderness, and weakness.  There was no abnormal 
gait or spinal contour.  The veteran had active movement 
against full resistance in all joints.  Muscle tone was 
normal.  Sensation was intact, as were reflexes and ankle 
jerk.  The veteran was able to flex to 85 degrees with pain.  
Extension was to 20 degrees with pain.  Bilateral flexion was 
to 30 degrees with pain.  Bilateral rotation was to 30 
degrees with pain.  There was no limitation of motion on 
repetitive use.   Magnetic resonance imaging (MRI) showed 
multilevel degenerative changes, most pronounced at L5-S1.  
The examiner noted the veteran retired in 2004 as he was 
eligible by reason of age or duration of work.  

The veteran's credible complaints of pain experienced in his 
lumbar spine, functional loss due to flare-ups, pain, 
fatigability, incoordination, pain on movement, and weakness, 
were considered and are reflected in the current 20 percent 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. at 206-7.  While pain was considered to be the major 
limiting factor after repetitive use or during flare-up, 
there was no evidence of weakness, fatigability, lack of 
endurance, or incoordination of the lumbar spine at any time.  
There was no additional loss of range of motion after 
repetitive use.  

In sum, based on the evidence delineated above, an evaluation 
in excess of 20 percent, to include "staged" ratings, is 
not warranted for any period of the appeal because the 
evidence does not show symptomatology that more nearly 
approximates forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a; See Hart, supra.  

Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  In 
reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 
1 Vet. App. at 55-57.   



III.  Left Shoulder

The veteran maintains that a rating in excess of 10 percent 
is warranted for his service connected impingement syndrome 
of the left shoulder.  He contends that when he tries to use 
the left arm he suffers from pain, especially when raising 
the arm or performing activities like driving.

The veteran's left shoulder has been rated by analogy.  When 
an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

He has been assigned a 10 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5022.  Under this code section, 
diseases will be rated on limitation of motion of the 
affected parts as arthritis.  38 C.F.R. § 4.71a.  A 10 
percent rating is assigned for painful or limited motion of a 
major joint or group of joints.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  A 20 percent rating is assigned under 
the rating criteria for the shoulder and arm for limitation 
of motion of the arm at the shoulder level (major or minor), 
favorable ankylosis of the scapulohumeral articulation 
(minor), malunion of or recurrent dislocation of the humerus 
(major or minor), or nonunion or dislocation of the clavicle 
or scapula (major or minor).  38 C.F.R. § 4.71a, Diagnostic 
Codes 5200-5203.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the currently assigned 10 percent rating for 
the veteran's left shoulder is appropriate and no higher 
rating is warranted at this time.  38 C.F.R. § 4.7.  

In this regard, VA outpatient treatment records dated between 
2003 and 2008 are devoid of treatment for left shoulder 
impingement syndrome.  While they contain complaints of 
numbness and tingling in the upper extremities, this was 
attributed to peripheral neuropathy.  The upper extremities 
were repeatedly found to be unremarkable.

Upon VA examination in September 2004, the veteran indicated 
that he had pain in the left shoulder beginning at 90 
degrees.  He reported that he was able to fully abduct.  Pain 
was relieved with Aleve.  The veteran reported a subjective 
additional 15 percent loss of function with repetitive use.  

Physical examination of the left shoulder revealed the 
veteran had no erythema, tenderness, or swelling.  There was 
no abnormality to suggest dislocation or fracture.  The 
veteran was able to abduct to 180 degrees with slight pain 
from 120 to 180 degrees.  Internal and external rotation 
strength was 5/5.  The examiner concluded the veteran had no 
loss of function and only mild disability secondary to pain.  
The left shoulder x-ray showed a two millimeter calcification 
near the insertion site of the supraspinatus.  The veteran 
used no assistive devices.

The veteran was afforded an additional VA examination in June 
2008.  The veteran complained of dull aching pain alternating 
with sharp pain that interfered with sleep.  The veteran 
denied additional limitation of motion.  He also denied the 
use of assistive device.  There were no constitutional 
symptoms of arthritis.  There was no deformity, giving way, 
or instability of the joint.  The veteran also denied 
stiffness, weakness, and episodes of dislocation and locking.  
The veteran was able to flex the shoulder to 170 degrees, as 
well as abduct.  Internal and external rotation was to 90 
degrees.  While there was pain on motion, there was no 
limitation of motion on repetitive use.  There was no joint 
ankylosis.  X-rays showed no bony abnormality.  Impingement 
syndrome was said to only have a mild effect on chores and 
exercise.   

The veteran's credible complaints of pain experienced in his 
left shoulder, functional loss due to flare-ups, pain, 
fatigability, incoordination, pain on movement, and weakness, 
were considered and are reflected in the current 10 percent 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. 
App. at 206-7.  While pain was considered to be a limiting 
factor, there was no evidence of weakness, fatigability, lack 
of endurance, or incoordination of the left shoulder at any 
time.  There was no additional loss of range of motion after 
repetitive use.  

In sum, based on the evidence delineated above, an evaluation 
in excess of 10 percent, to include "staged" ratings, is 
not warranted for any period of the appeal because the 
evidence does not show symptomatology that more nearly 
approximates limitation of motion of the arm at the shoulder 
level, favorable ankylosis of the scapulohumeral 
articulation, malunion of or recurrent dislocation of the 
humerus, or nonunion or dislocation of the clavicle or 
scapula.  38 C.F.R. § 4.71a; See Hart, supra.  

Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  In 
reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz,  274 F.3d at 1364; Gilbert, 
1 Vet. App. at 55-57.   

IV.  Hypertension

The veteran maintains that a rating in excess of 10 percent 
is warranted for his service connected hypertension.  He 
contends that the condition varies in its severity and at 
times causes a "dullness."

The veteran's hypertension has been assigned a 10 percent 
rating under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under 
this code section, a 10 percent rating is assigned for 
diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more.  38 C.F.R. § 4.104.  A 10 
percent rating is also the minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
Id.  A 20 percent rating is assigned for diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  Id. 

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the currently assigned 10 percent rating for 
the veteran's hypertension is appropriate and no higher 
rating is warranted at this time.  38 C.F.R. § 4.7.  

In this regard, VA outpatient treatment records dated in 2003 
and 2004 show the veteran's blood pressure was in very good 
control with medication.  His blood pressure readings ranged 
from 130/85 in March 2003 to 136/76 in August 2004. 

VA examination in September 2004 reveals the veteran 
continued to take blood pressure medication for control.  His 
blood pressure readings were 168/81, 168/80, and 164/80.  His 
pulse was 89 beats per minute and regular.  The heart sounded 
regular.  

Additional VA outpatient treatment records dated between 2005 
and 2008 also show the veteran's blood pressure remained in 
good control with medication.  Readings ranged from 129/70 in 
May 2005, 146/78 in March 2007, and 138/72 in February 2008.

VA examination dated in June 2008 indicates the veteran 
denied any hospitalization due to hypertension.  He denied a 
history of cardiac neoplasm, hypertensive renal disease, 
epistaxis, headaches, or stroke.  The veteran needed 
medication to control his hypertension.  Blood pressure was 
126/82.  Heart rhythm was regular.  Pericardial rub was 
absent, as were murmurs.  There was no peripheral edema.  
Percussion examination was normal.

In sum, an evaluation in excess of 10 percent, to include 
"staged" ratings, is not warranted for any period of the 
rating appeal because the evidence does not show 
symptomatology that more nearly approximates diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  38 C.F.R. § 4.71a; See Hart, 
supra.  

Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  In 
reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz,  274 F.3d at 1364; Gilbert, 
1 Vet. App. at 55-57.   

V.  Peripheral Neuropathy of the Left Upper Extremity

Historically, in initiating the instant appeal, the veteran 
disagreed with the original assignment of the evaluation 
following the award of service connection for peripheral 
neuropathy of the left upper extremity.   As such, the 
severity of the disability at issue is to be considered over 
the entire period from the initial assignment of a disability 
rating to the present time.  See Fenderson, 12 Vet. App. at 
126. 

The veteran maintains that an initial rating in excess of 10 
percent is warranted for his service connected peripheral 
neuropathy of the left upper extremity.  Specifically, he 
contends that at times he is unable to feel his hands and is 
unable to drive long distances without using cruise control.

The veteran's peripheral neuropathy of the left upper 
extremity has been assigned a 10 percent rating under 
38 C.F.R. § 4.124a, Diagnostic Code 8516.  Under this code 
section, a 10 percent rating is assigned for mild incomplete 
paralysis of the ulnar nerve.  38 C.F.R. § 4.124a.  A 30 
percent rating is assigned for moderate incomplete paralysis 
of the ulnar nerve.  Id. 

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the currently assigned 10 percent rating for 
the veteran's peripheral neuropathy is appropriate and no 
higher rating is warranted at this time.  38 C.F.R. § 4.7.  

In this regard, VA outpatient treatment records dated between 
2003 and 2004 contain complaints of numbness and tingling in 
the extremities.  The veteran was afforded VA peripheral 
nerves examination in September 2004.  He reported 
intermittent numbness and tingling in his left fourth and 
fifth fingers.  Physical examination showed no clubbing, 
cyanosis, or edema.  There was a positive left Tinel's sign.  

Strength was 5/5 in the extremities.  Light touch was normal.  
Pinprick was decreased in the left T1 distribution.  There 
was some dysesthesias at the wrist and the left ulnar 
distribution.  The veteran was diagnosed with left ulnar 
neuropathy with a possible superimposed C8-T1 radiculopathy 
and left carpal tunnel syndrome likely compressive neuropathy 
secondary to diabetes mellitus.   

VA outpatient treatment records dated between 2005 and 2008 
routinely noted the extremities to be unremarkable.  The 
veteran was afforded a final VA examination in June 2008.  
The examiner noted the veteran presented with complaints of 
paresthesias.  He had grade 5/5 muscle strength in the upper 
extremity.  Sensory function was normal to vibration, light 
touch, and position sense.  Reflexes were normal, as was the 
left finger jerk.  There was no muscle atrophy present.  
Muscle tone was normal.  There were no tremors, tics, or 
other abnormal movements.  Nerve conduction studies were 
normal.  The examiner concluded that there was insufficient 
evidence to warrant an acute diagnosis for peripheral 
neuropathy of the left upper extremity. 

In sum, it appears that there is some concern raised by the 
record as to the continued presence of peripheral neuropathy 
of the left upper extremity.  As such, an evaluation in 
excess of 10 percent, to include "staged" ratings, would 
not be warranted as the evidence does not show symptomatology 
consistent with moderate incomplete paralysis of the ulnar 
nerve so as to warrant an increased rating.  38 C.F.R. 
§ 4.130; see Fenderson, 12 Vet. App. at 126.  

The Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the appellant of a higher disability 
rating.  The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained. See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

There has been no objective medical evidence of: severe 
incomplete paralysis of the musculocutaneous nerve 
(diagnostic code 8517);  severe incomplete paralysis of the 
circumflex nerve (diagnostic code 8518); or severe incomplete 
paralysis of the long thoracic nerve (diagnostic code 8519).  
38 C.F.R. § 4.124a. 

Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  In 
reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz,  274 F.3d at 1364; Gilbert, 
1 Vet. App. at 55-57.   

VI. & VII.  Peripheral Neuropathy of the Bilateral Lower 
Extremities

Historically, in initiating the instant appeal, the veteran 
disagreed with the original assignment of the evaluations 
following the award of service connection for peripheral 
neuropathy of the bilateral lower extremities.   As such, the 
severity of the disabilities at issue is to be considered 
over the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson, 12 
Vet. App. at 126. 

The veteran maintains that initial ratings in excess of 10 
percent are warranted for his service connected peripheral 
neuropathy of the bilateral lower extremities.  Specifically, 
he contends that at times he is unable to feel his legs and 
is unable to drive long distances without using cruise 
control.

The veteran's peripheral neuropathy of the right and left 
lower extremities is each currently rated as 10 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8520.   
Under Diagnostic Code 8520, a 10 percent rating is assigned 
for mild incomplete paralysis of the sciatic nerve.  
38 C.F.R. § 4.124a.  Higher ratings are assigned as follows: 
20 percent for moderate incomplete paralysis; 40 percent for 
moderately severe incomplete paralysis; 60 percent for severe 
incomplete paralysis with marked muscular atrophy; and 100 
percent for complete paralysis, the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of the knee weakened or (very rarely) lost.  Id.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the currently assigned 10 percent ratings 
for the veteran's peripheral neuropathy of the bilateral 
lower extremities is appropriate and no higher ratings are 
warranted at this time.  38 C.F.R. § 4.7.  

In this regard, VA outpatient treatment records dated between 
2003 and 2004 show the veteran had some complaints of 
numbness and tingling in the lower extremities beginning in 
December 2003.  Peripheral neuropathy was first diagnosed 
upon VA examination in September 2004.

At that time, the veteran reported numbness and tingling in 
his bilateral ankle down to his feet.  He also indicated that 
he had burning and numbness at the heels bilaterally.  He 
reported a phantom sensation of something sticking in his 
left foot.  Physical examination showed no clubbing, 
cyanosis, or edema.  There was full active range of motion.  
There was normal bulk and tone throughout.  Strength was 5/5 
in the lower extremities.  There was decreased pinprick below 
the knees with dysesthesias at the ankles down.  Vibration 
was decreased up to the left ankle and up to the right knee.  
Proprioception was decreased mildly in the right toes, 
otherwise intact throughout.  Deep tendon reflexes were 2+ 
bilaterally in the knees, 2 at the left ankle and 1 at the 
right ankle.  Toes were down going bilaterally.  Gait was 
normal.  The veteran was diagnosed with peripheral neuropathy 
more likely than not secondary to diabetes mellitus.  

VA outpatient treatment records dated between 2005 and 2008 
simply note the extremities were unremarkable.  The veteran 
was afforded a final VA examination in June 2008. The veteran 
presented with complaints of paresthesias.  He had grade 5/5 
muscle strength in the lower extremities.  Sensory function 
was normal to vibration and position sense.  Light touch was 
decreased in the lower extremities.  Ankle and knee reflexes 
were normal.  There was no muscle atrophy present.  Muscle 
tone was normal. There were no tremors, tics, or other 
abnormal movements.  Nerve conduction studies were normal.  
Electromyography (EMG) was normal in the left anterior 
tibialis, gastrocnemius, vastus lateralis, gluteus medius, 
and L3-S1 paraspinal muscles.   The examiner concluded that 
there was insufficient evidence to warrant an acute diagnosis 
for peripheral neuropathy of the lower extremities. 

In sum, it appears that there is some concern raised by the 
record as to the continued presence of peripheral neuropathy 
of the bilateral lower extremities.  As such, evaluations in 
excess of 10 percent, to include "staged" ratings, would 
not be warranted as the evidence does not show symptomatology 
consistent with moderate incomplete paralysis of the sciatic 
nerve so as to warrant an increased rating.  38 C.F.R. 
§ 4.130; see Fenderson, 12 Vet. App. at 126.  

The Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
See Butts, 
5 Vet. App. at 538.  There has been no objective medical 
evidence of: moderate incomplete paralysis of the external 
popliteal nerve (diagnostic code 8521);  severe incomplete 
paralysis of the musculocutanous nerve (diagnostic code 
8522); severe incomplete paralysis of the anterior tibial 
nerve (diagnostic code 8523); moderate incomplete paralysis 
of the internal popliteal nerve (diagnostic code 8524); 
severe incomplete paralysis of the posterior tibial nerve 
(diagnostic code 8525); or moderate incomplete paralysis of 
the anterior crural nerve (diagnostic code 8526).  38 C.F.R. 
§ 4.124a.  Should the veteran's disability picture change in 
the future, he may be assigned a higher rating.  See 
38 C.F.R. § 4.1.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz,  274 F.3d 
at 1364; Gilbert, 1 Vet. App. at 55-57.   

Extraschedular Evaluation

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected disabilities 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  

The Board finds that the objective evidence does not support 
a finding that the veteran's service-connected disabilities 
interfered markedly with employment.  There is nothing in the 
record to distinguish his case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for the same disabilities.  The veteran retired in 
2004 based on eligibility due to age or duration of work.  
There is no evidence revealing frequent periods of 
hospitalization.    

Moreover, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
assigned ratings adequately compensate the veteran for the 
nature and extent of severity of his disabilities.  
Therefore, in the absence of exceptional factors, the Board 
finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

ORDER

Entitlement to a rating in excess of 10 percent prior to 
September 21, 2004, for Type II Diabetes Mellitus, and in 
excess of 20 percent thereafter is denied. 

Entitlement to a rating in excess of 20 percent for 
degenerative osteoarthritis of the lumbosacral spine is 
denied.

Entitlement to a rating in excess of 10 percent for left 
shoulder impingement syndrome is denied.

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.

Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the left upper extremity is denied.

Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity is denied.

Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


